— Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of book-making (Penal Law, § 986). Judgment of conviction reversed on the law, the information dismissed and the fine remitted, on the ground that the evidence was not sufficient to warrant the finding of guilt beyond a reasonable doubt. (People v. Carpenito, 292 N. Y. 498; People v. Solomon, 268 App. Div. 878.) Appeal from sentence dismissed. Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Carswell, J., not voting.